Case 2:19-cr-20026-GAD-EAS ECF No. 122 filed 11/12/19         PageID.833    Page 1 of 14



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN

  United States of America,                   No. 19-20026

               Plaintiff,                     Hon. Gershwin A. Drain
  v.
                                              Offense:
  D-4 Prem Kumar Rampeesa,                    18 U.S.C. § 371
                                              Conspiracy to commit visa fraud and
               Defendant.                     harbor aliens for profit

                                              Maximum Penalty: 5 years

                                              Maximum Fine: $250,000

                                              Supervised Release:
                                              Not more than 3 years


              GOVERNMENT’S SENTENCING MEMORANDUM

       Defendant Prem Kumar Rampeesa is a foreign citizen who abused the student

 visa program so that he could remain in the United States illegally. Moreover, he

 recruited other foreign students to do the same, and in return for his recruitment

 efforts, he received at least $6,000 in tuition credits. Accordingly, the United States

 of America respectfully recommends that the Court impose a sentence within the

 guidelines range of 24 to 30 months, as calculated by the U.S. Probation

 Department. Such a sentence is necessary in light of the seriousness of the offense,

 the need to punish Rampeesa and deter others from committing the same
Case 2:19-cr-20026-GAD-EAS ECF No. 122 filed 11/12/19        PageID.834     Page 2 of 14



 misconduct, Rampeesa’s personal characteristics, and the goal of avoiding

 unwanted sentencing disparities.

  I.   BACKGROUND

       Defendant Prem Kumar Rampeesa is a citizen of India—and not the United

 States—who first traveled to this country in May 2015 on a temporary student visa

 known as an F-1 visa. (PSR, p. 3, 56); (Plea Hrg., ECF No. 85, PageID.317). Before

 he could obtain his F-1 visa, Rampeesa applied to study in the United States at a

 university through the Student and Exchange Visitor Program (“SEVP”), which is

 overseen by the Department of Homeland Security. (Id. at ¶ 10–11). Once accepted

 by a university—in this case Northwestern Polytechnic University—the school

 issued a “Certificate of Eligibility for Nonimmigrant Student Status,” better known

 as a Form I-20. (Id. at ¶¶ 10–12, 56); (Plea Hrg., ECF No. 85, PageID.317–18).

       Rampeesa’s Form I-20 permitted him to enter the United States, (PSR, ¶¶ 12–

 13). While in the United States, he used his Form I-20 for identification and proof of

 legal and academic status in the United States, and it also allowed for him to travel

 abroad and return to the United States. (Id.). For his Form I-20 to remain valid,

 Rampeesa knew that he needed to maintain his status as a full-time student “making

 normal progress toward completion of [his] course of study,” whether at his original

 school or any school to which he later transferred. (Id. at ¶¶ 13–14); (see also Plea

 Hrg., ECF No. 85, PageID.317–18).


                                           2
Case 2:19-cr-20026-GAD-EAS ECF No. 122 filed 11/12/19          PageID.835    Page 3 of 14



       Rampeesa’s visa and Form I-20 also permitted him to participate in curricular

 practical training (“CPT”), which in essence permitted him to find gainful

 employment as long as he continued to attend classes and make academic progress

 toward his degree. (PSR, ¶ 16); (Plea Hrg., ECF No. 85, PageID.318–19).

       From May 2017 through January 2019, undercover agents from Homeland

 Security Investigations (“HSI”) posed as employees of the University of Farmington

 (“the University”), located in Farmington Hills, Michigan. (PSR, ¶ 17). The

 University had no instructors, no classes, and no educational activities. (Id. at ¶ 18).

 Rather, it was a fictitious university used by foreign citizens as a “pay to stay”

 scheme. (Id.). Under the “pay to stay” scheme, foreign citizens would enroll with the

 University as “students,” but they would take no classes nor attend any educational

 programs; instead, they would pay tuition so that the University would issue them

 Form I-20’s that identified them as students making progress toward a degree, and if

 they desired, they could also seek gainful employment through the CPT program.

 (Id. at ¶¶ 18–19).

       Rampeesa first learned of the University through co-defendant Santosh Reddy

 Sama. (Id. at ¶ 20). On September 14, 2017, Rampeesa emailed an application to the

 University and in October 2017 he was admitted to the school. (Id.); (Plea Hrg., ECF

 No. 85, PageID.319–21).

       In conjunction with co-defendant Sama, Rampeesa went on to recruit students


                                            3
Case 2:19-cr-20026-GAD-EAS ECF No. 122 filed 11/12/19           PageID.836     Page 4 of 14



 to the University, and he received $200 per student in tuition credits. (Plea Hrg.,

 ECF No. 85, PageID.321–22). Specifically, he identified and referred other foreign

 citizens who knowingly enrolled with the University in order to fraudulently

 maintain their status. (Id.); (see also PSR, ¶¶ 22–23). In total, Rampeesa recruited at

 least thirty-five students, and for his efforts, he received at least $6000 in tuition

 credits. (PSR, ¶ 25); (Plea Hrg., ECF No. 85, PageID.321–26).

       During an October 2, 2018 recorded telephone conversation between the

 University and Rampeesa, he confirmed he was recruiting students for the school

 through co-defendant Sama, was receiving $200 per student in the form of tuition

 credits, and was informing the students that the school had no classes and was just

 for maintaining students. Rampeesa also raised the idea of working directly with the

 University, rather than through Sama as his intermediary, and he told the school he

 could bring in 100 students after January 2019. After that conversation, Rampeesa

 emailed and telephoned the school at least six times between October and December

 2018 to inform them of new recruits he wanted to register with the University.

       Rampeesa has pled guilty to conspiring to commit visa fraud (18 U.S.C.

 § 1546(a)) and harboring aliens for profit (8 U.S.C. § 1324) in violation of 18 U.S.C.

 § 371—without the benefit of a Rule 11 agreement, although the government did

 offer one. (PSR, ¶¶ 1, 6). Rampeesa’s co-conspirators are his fellow co-defendants,

 including Sama, and the foreign citizen “students” he recruited. (Id. at ¶25).


                                             4
Case 2:19-cr-20026-GAD-EAS ECF No. 122 filed 11/12/19          PageID.837    Page 5 of 14



       The maximum sentence for his offense is not more than five years’

 imprisonment, a maximum fine of $250,000, and an applicable term of supervised

 release between one year and three years. (PSR, p. 2 & ¶¶ 62, 65, 70).

 II.   SENTENCING GUIDELINES CALCULATIONS AND § 3553(a)
       FACTORS

       In determining an appropriate sentence, the Court should use the Sentencing

 Guidelines as a “starting point and the initial benchmark.” United States v. Lalonde,

 509 F.3d 750, 763 (6th Cir. 2007) (quoting Gall v. United States, 552 U.S. 38, 49

 (2007)). Indeed, a sentence within the guidelines range carries a “rebuttable

 presumption of reasonableness.” United States v. Buchanan, 449 F.3d 731, 734 (6th

 Cir. 2006). This is so because the guidelines “represent nearly two decades of

 considered judgment about the range of sentences appropriate for certain offenses.”

 (Id. at 736) (Sutton, J., concurring). In particular, the guidelines aggregate the

 “sentencing experiences of individual judges, the administrative expertise of the

 [Sentencing] Commission, and the input of Congress….” Id.

       Beyond the Guidelines, the Court should consider all of the factors set forth in

 18 U.S.C. § 3553(a). Gall, 552 U.S. at 49–50. The § 3553(a) factors include:

       (1) the nature and circumstances of the offense and the history and
       characteristics of the defendant;
       (2) the need for the sentence imposed—
              (A) to reflect the seriousness of the offense, to promote respect
              for the law, and to provide just punishment for the offense;
              (B) to afford adequate deterrence to criminal conduct;
              (C) to protect the public from further crimes of the defendant;
                                            5
Case 2:19-cr-20026-GAD-EAS ECF No. 122 filed 11/12/19          PageID.838     Page 6 of 14



              and
              (D) to provide the defendant with needed educational or
              vocational training, medical care, or other correctional treatment
              in the most effective manner; [and]
                                      ***
       (6) the need to avoid unwanted sentence disparities among defendants
       with similar records who have been found guilty of similar conduct….

 18 U.S.C. § 3553(a).

       A.     Rampeesa’s Sentencing Guidelines

       The government agrees with the Probation Department that Rampeesa’s total

 offense level is 17 and his criminal history category is I, which results in a guidelines

 range of 24 to 30 months. (PSR, ¶ 63); (see also id. at ¶¶ 30–38, 41).

       Rampeesa’s conduct in this case demonstrates why his guidelines range is

 appropriate. He may suggest his role in committing fraud and harboring illegal

 aliens for profit stemmed from his attempt to help foreign national students obtain an

 education—including for some students who sought to transfer from schools that

 were in danger of losing their accreditation.1 But his and his students’ aims were not


 1
   These schools cater to “students” who want to exploit our foreign student
 education program. While they are the exception rather than the rule, unfortunately
 they do exist. Some of the “pay to stay” schools located around the United States that
 have been exposed over the years are: Prodee University; Neo-America Language
 School; Walter Jay M.D. Institute; the American College of Forensic Studies; Likie
 Fashion and Technology College; Tri-Valley University; Herguan University; the
 University of Northern Virginia; and the American College of Commerce and
 Technology. See also
 https://www.buzzfeednews.com/article/mollyhensleyclancy/inside-the-school-that-
 abolished-the-f-and-raked-in-the-cash (last visited Oct. 28, 2019) (describing the
 “educational” practices of Northwestern Polytechnic University).
                                            6
Case 2:19-cr-20026-GAD-EAS ECF No. 122 filed 11/12/19           PageID.839   Page 7 of 14



 so noble.

       Their true intent could not be clearer. While “enrolled” at the University, one

 hundred percent of the foreign citizen students never spent a single second in a

 classroom. If it were truly about obtaining an education, the University would not

 have been able to attract anyone, because it had no teachers, classes, or educational

 services. Instead, Rampeesa and the foreign nationals he recruited wanted to commit

 a fraud upon the United States. At the outset, Rampeesa informed his recruits there

 would be no classes and no education. The “students” willingly paid thousands of

 dollars to the undercover agents so that they could obtain fraudulent documents

 (Form I-20’s) that would allow them to illegally stay, re-enter, and work in the

 United States.

       But Rampeesa’s conduct was much more offensive than that of his recruits.

 Once he knew exactly what the University was—a fraud—he recruited other

 students who would be willing to commit fraud. He did so in order to make money.

 Specifically, in exchange for finding and enlisting others to remain in the United

 States illegally, he received at least $6,000 in tuition credits.

       Therefore, Rampeesa’s conduct makes a guidelines sentence appropriate, and

 there are no legitimate reasons to vary below that range. Nonetheless, under our

 immigration laws, Rampeesa must be sentenced to at least 12 months in custody to

 permanently bar him from re-entering the United States. Such a bar is certainly


                                             7
Case 2:19-cr-20026-GAD-EAS ECF No. 122 filed 11/12/19          PageID.840    Page 8 of 14



 fitting in this case, since Rampeesa intentionally exploited our student visa system

 for his own financial gain. He did so with the full knowledge that most of his

 customers/“students” wanted to illegally enter the United States job market or do

 whatever they wanted to do while illegally staying in the United States. As a direct

 result of his actions, his recruited students—who were illegally working in the

 United States—deprived otherwise qualified individuals from obtaining

 employment or training.

       B.     Sentencing Reform Act factors

              1.     Seriousness of the offense

       Rampeesa’s decision to conspire to harbor aliens and commit visa fraud is a

 serious offense, as indicated by Congress’s decision to authorize up to five years in

 prison for the offense. See 18 U.S.C. § 371; (PSR, ¶ 62). Specifically in this case, the

 F-1 student visa program is designed to promote and encourage foreign students to

 study at American institutions. (PSR, ¶¶ 10–14). Once they finish their course of

 study, the students must leave within 15 days. (Id. at ¶ 14). The idea is that the

 students return to their native countries armed with new knowledge and skills.

 Accordingly, the F-1 student visa program is not a naturalization program—i.e., it is

 not intended to be a path to obtaining U.S. citizenship.

       Rampeesa and his co-conspirators (his co-defendants and his recruited

 students) ignored the purpose of the F-1 student visa program. In fact, Rampeesa has


                                            8
Case 2:19-cr-20026-GAD-EAS ECF No. 122 filed 11/12/19         PageID.841    Page 9 of 14



 remained in the United States since May 2015—(PSR ¶ 56); (Plea Hrg., ECF No. 85,

 PageID.317)—totaling over 3.5 years in the United States before he was arrested on

 January 31, 2019. (Id. at ¶ 34). Despite being in the United States for over three

 years, and having the opportunity to obtain gainful employment under the CPT

 program, Rampeesa has no work history. (Id. at ¶ 59). While this means he did not

 take away jobs from students and U.S. citizens who are here legally, it does not

 reflect positively on his work ethic and his overall character—especially since he

 was using loans from India and credit cards to live here, (id. at ¶ 60)—and it means

 he committed fraud by enrolling in the CPT program but not seeking employment. 2

       In addition, immigration and visa programs have been hot-button topics in the

 United States for years and national scrutiny has only been increasing. Fairly or

 unfairly, Rampeesa’s conduct casts a shadow on the foreign-student visa program in

 general, and it raises questions as to whether the potential for abuse threatens to

 outweigh the benefits. Thus, this factor favors a prison sentence within the

 guidelines range of 24 to 30 months.

              2.     Deterrence, protection of the public, and nature and
                     circumstances of the offense

       If he receives a guidelines sentence, Rampeesa will be deported once he

 serves his sentence, and he will be permanently barred from returning to the United

 2
   Although Rampeesa denied any work history during his presentence investigation,
 there is some evidence that he obtained employment with Hexadus Corp through the
 CPT program while enrolled at the University.
                                           9
Case 2:19-cr-20026-GAD-EAS ECF No. 122 filed 11/12/19         PageID.842     Page 10 of 14



 States in the future. Therefore, personal deterrence is not applicable here.

       While personal deterrence may not be achievable, as the Court has noted in

 every other sentencing in this case and in the related cases, the Court can deter others

 from committing similar crimes. According to an SEVP summary issued by U.S.

 Immigration and Customs Enforcement in November 2016, 1.23 million foreign

 students were studying in the United States on student visas in 2016, and 8697

 schools were certified to enroll international students.

 https://www.ice.gov/doclib/sevis/pdf/byTheNumbersDec2016.pdf (p. 2). This

 action and the related actions—19-cr-20024 and 19-cr-20025—have garnered

 considerable media attention since the indictments were unsealed. Presumably, the

 sentences in this case and the related cases will also receive media focus. As a result,

 a strong sentence against Rampeesa will have a considerable chance of deterring

 other foreign students—and some schools—from abusing the F-1 student visa

 program. In addition, as indicated by the success Rampeesa and the other defendants

 had in recruiting students to the University, at the very least their vast network of

 students and potential students could be deterred by guidelines sentences.

       In light of the above, a deterrent prison sentence between 24 to 30 months is

 appropriate.




                                           10
Case 2:19-cr-20026-GAD-EAS ECF No. 122 filed 11/12/19        PageID.843     Page 11 of 14



              3.     Characteristics of the defendant

       Rampeesa indicated he has a loving and supportive family, both in India and

 in the United States. (PSR, ¶¶ 45–46). He attended a university in India and obtained

 bachelor’s degree. (Id. at ¶ 55). He also reported receiving a master’s degree in

 computer science from Northwestern Polytechnic University located in Freemont,

 California. (Id. at ¶ 56). Thus, he has received support, love, and opportunities that

 many defendants who appear before this Court have not, and yet he still chose to

 commit the instant offense.

       As a result, Rampeesa’s personal characteristics counsel that a prison

 sentence of 24–30 months is appropriate.

              4.     Need to avoid sentencing disparities

       The Supreme Court reiterated in Booker that reducing sentencing disparities

 was Congress’s basis statutory goal in passing the Federal Sentencing Guidelines.

 United States v. Booker, 543 U.S. 220, 250, 264 (2005). Thus, calculating and

 analyzing the guidelines is the primary driver in avoiding unwanted sentencing

 disparities. Id. at 264 (“The district courts, while not bound to apply the Guidelines,

 must consult those Guidelines and take them into account when sentencing.”).

 Indeed, by correctly calculating and considering the Sentencing Guidelines, the

 Court automatically gives “significant weight and consideration to the need to avoid

 unwarranted disparities.” Gall v. United States, 552 U.S. 38, 54 (2007).


                                           11
Case 2:19-cr-20026-GAD-EAS ECF No. 122 filed 11/12/19         PageID.844    Page 12 of 14



        Therefore, solely with respect to Rampeesa, this factor favors a prison

 sentence within the guidelines range of 24–30 months. However, the Court should

 also be mindful of the five other recruiters charged in this case and the two recruiters

 charged in related cases 19-cr-20024 and 19-cr-20025. In this case, defendants

 Kakireddy and Kandala received sentences of 18 months, defendant Sama received

 24 months, and defendant Thakkallapally received 15 months. (PSR, p. 4). In the

 related cases, defendants Nune and Prathipati, who recruited fewer students,

 received sentences of 366 days. (Id.). Rampeesa’s conduct is similar to that of

 Kakireddy and Kandala and is deserving of a sentence of at least 18 months.

 III.   CONCLUSION

        For the reasons stated above, the government recommends a sentence within

 Rampeesa’s guidelines range of 24–30 months.




                                           12
Case 2:19-cr-20026-GAD-EAS ECF No. 122 filed 11/12/19   PageID.845   Page 13 of 14



                                        Respectfully submitted,

                                        MATTHEW SCHNEIDER
                                        United States Attorney

                                        /s/Brandon C. Helms
                                        Ronald W. Waterstreet
                                        Timothy P. McDonald
                                        Brandon C. Helms
                                        Assistant United States Attorneys
                                        211 W. Fort Street, Suite 2001
                                        Detroit, MI 48226
                                        Phone: (313) 226.9100
                                        Email: Ronald.Waterstreet@usdoj.gov
                                        Email: Timothy. McDonald@usdoj.gov
                                        Email: Brandon.Helms@usdoj.gov
 Dated: November 12, 2019




                                      13
Case 2:19-cr-20026-GAD-EAS ECF No. 122 filed 11/12/19          PageID.846   Page 14 of 14



                           CERTIFICATE OF SERVICE

       I hereby certify that on November 12, 2019, I electronically filed the

 foregoing paper with the Clerk of the Court using the ECF system, which will

 provide notification to all counsel of record.




                                                  /s/Brandon C. Helms
                                                  Brandon C. Helms
                                                  Assistant United States Attorney




                                           14
